internal_revenue_service department of the treasury person to contact umber mployee tel fax refer reply to employer_identification_number number release date date date uil certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 effective july 20xx if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c our adverse determination was made for the following reason you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non-exempt purpose which is not an exempt_purpose you are operated for the benefit of private rather than public interests and your activities resulted in substantial private benefit contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending june 20xx you should file any returns due for these years or later years with the department of the treasury internal_revenue_service center cincinnati oh as applicable for processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 if you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this letter if you write please include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate s dearborn street room stop 1005chi chicago il taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely appeals team manager ce veen cane government entities division org address department of the treasury internal_revenue_service exempt_organizations examinations sw 6th court plantation fl date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations letter catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service _ org org june 20xx schedule no or exhibit year period ended june 20xx and legend org - organization name county - county dir-4 dir-5 dir-6 t through companies xx - date state - state attn - attorney ra st dir ra-1 - website - website dir-1 dir-2 dir-3 co-1 through co-7 issues does org continue to qualify for tax-exempt status under sec_501 of the internal_revenue_code as a credit_counseling_organization operated for sec_501 purposes primarily educational_purposes does org have a substantial non-exempt purpose by providing debt management program services to the general_public whether org is operated for the purpose of serving a private benefit rather than public interests whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual facts background on july 20xx org filed original articles of incorporation with the state secretary of state the articles of incorporation provided that its purpose was to assist our local community in providing a safe meeting place positive social environment and transition into a drug free workplace for the youth between the ages of twelve and eighteen the following individuals were listed as org’s directors dir-1 dir-2 dir-3 dir-4 on october 20xx org filed articles of dissolution with the state secretary of state effective october 20xx the articles of dissolution were signed by the president director dir-4 on february 20xx org filed articles of revocation of dissolution effective january 20xx the revocation of dissolution was signed by dir-3 form a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org org june 20xx schedule no or exhibit year period ended june 20xx and on november 20xx org filed an amendment to the articles of incorporation changing article i - purpose to organized exclusively for religious charitable scientific literary and educational within the meaning of sec_501 of the internal_revenue_code org subsequently filed two amendments on march 20xx and april 20xx changing its name to org and org respectively both amendments were signed by directors dir-5 and dir-6 form_1023 application on october 20xx org filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service hereinafter irs or the service as indicated above org would later become org org stated it the following in it sec_1023 planned activities - the organization was formed to educate debtors consumers and the general_public with respect to financial obligations and potential problems which may arise from use of credit card financing and other debt primary activity will consist of a debt assistance service which is designed to alleviate onerous interest rates and or financing costs charged by some creditors to consumers this activity will allow the organization to assist such consumers with their financial obligations at the same time that these consumers engage the above-described services educational information will be supplied so that the consumer may be apprised of how to avoid certain financial pitfalls secondary activity will consist of a multimedia campaign to increase general_public awareness the activity will be initiated on or around july 20xx and will be conducted at the corporate offices primarily by and through the corporate directors the organization’s primary source of financial support will consist of contributions from business organizations which deal with consumers who engage the filing organization's services the remaining source of financial support will consist of private contributions in a letter dated february 20xx org was recognized by the service as exempt from federal_income_tax as an organization described in sec_501 of the code credit counseling and debt management program activities form a rrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended june 20xx and org org june 20xx during the examination years june 20xx and 20xx on its form_990 returns org has described its primary purpose and program achievements as follows 20xx06 primary exempt_purpose program to provide education to the public on the proper use of credit cards and service debit cards provide debt management training programs to the public expenses exempt_purpose achievements a org provides debt management assistance which is designed to alleviate the onerous interest rates and or financing costs charged by credit card companies b educate consumers on the use and misuse of credit cards dollar_figure 20xx06 primary exempt_purpose to provide education to the public on the proper use of credit cards and service debit cards provide debt management training programs to the public expenses exempt_purpose achievements alleviate the onerous interest rates and or financing costs charged by credit card companies b educate consumers on the use and misuse of credit cards a org provides debt management assistance which is designed to program dollar_figure org provides its credit_counseling_services primarily by telephone org has three full- time counselors org obtains clients directly from its website and through the purchase of leads org paid dollar_figure per lead during the years under examination and there were no written contracts during the examination years org counselors were provided a script that was to be utilized during credit counseling sessions the script focused on enrolling callers into a dmp the script was used to collect information necessary to determine if the client has enough disposable income to enter into dmp the script aimed at assessing the callers’ debt situation explaining how a dmp works explaining the benefits of a dmp presenting org as a credible organization and starting the dmp enrollment process see exhibit for complete script when placing the client on a debt management program the first thing the counselor must do is identify the root cause of the current financial situation at this point a determination would be made if enrollment in a dmp would alleviate the financial burden this does not happen in every case form a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_886 a schedule no or exhibit year period ended name of taxpayer june 20xx and explanation of items org org june 20xx also the counselor must determine if the client's budget can meet the creditor's criteria for payment or if another option would be better suited for the client if client does not have a positive cash_flow of dollar_figure month of discretionary income after budget calculations we will not enroll in dmp client must be able to afford payments and have discretionary funds available after the payment is factored into budget once org enrolls clients into its dmp program their file is transferred to co-1 a for- profit service provider for processing co-1 verifies the clients’ debt negotiates contracts and credit proposals in addition too collecting and disbursing client payments org transfers the signed paperwork from client electronically and through fax upon transfer of the account to co-1 org maintains the documents for six months before they are shredded a client can contact org at anytime during the program to assist them with additional education and counseling eo agent reviewed a sample service agreement provided by org the agreement is between attn attorneys the attorneys’ affiliate org a non-profit organization that provides educational_services related to debt management and credit counseling and the client the agreement states in part attorneys and org agree to provide budget educational and counseling services to client and to evaluate client’s debt status including client’s available and projected income and the existence of other liquid_assets as well as the client’s indebtedness to determine if it is in the best economic_interest of the client to enter into a monthly debt repayment plan with client's creditors which results in reduced interest and or payments to creditors that participate in the plan the debt management plan or program the service agreement also states there will be an initial fee used to cover legal and operational costs involved in setting up and negotiating the accounts with client's creditors and thereafter there is a monthly program maintenance fee of dollar_figure which shall commence with the second monthly payment the service agreement also includes a debt work sheet eft bank account enrollment form and monthly budget form see exhibit for complete service agreement during the years ended june 20xx and 20xx org’s income was generated from co-3 co-2 co-4 withheld co-4 billed and program fees as evidenced below with the exception of interest_income all of org’s income is generated from dmp activities per books - june 20xx co-2 - co-1 co-3 - co-1 co-4 withheld - co-1 co-4 billed - co-1 per books - june 20xx co-4 billed - co-1 co-4 withheld - co-1 co-2 - co-1 program fees form acrev department of the treasury - internal_revenue_service page -4- ‘ department of the treasury - intemal revenue service form_886 a schedule no or exhibit year period ended name of taxpayer june 20xx and explanation of items org org june 20xx program fees interest_income total co-3 - co-1 electronic form fees co-3 - co-1 electronic form fees total educational activities org’s educational activities consist of conducting weekly radio talk show on co-5 holding public forums at different venues distributing educational texts and maintaining a website org’s website is located at website the welcome page states that org works with approved debt consolidation organizations that negotiate with over big_number creditors to help develop a debt consolidation repayment plan or credit card management plan that will fit the client's budget and help them reach goal of becoming debt free the website’s about us section lists the following things org can do save you thousands of dollars in interest_expense reduce your repayment period dramatically lower your total monthly payment avoid bankruptcy proceedings improve your household’s monthly budget preserve your peace of mind end aggravating creditor calls at home or work enhance your credit history write one monthly payment and all your creditors are paid the website also contains a debt consolidation credit management articles and resources section this section includes articles such as why we spend’ how to conquer the money fog the secret to keeping your budget on track and money saving use a price book the articles available are intended to get interested individuals on the right track to living debt free the rest of the website primarily focuses on questions case studies and testimonials related to debt consolidation activities the educational material distributed by org included making cents educational booklet your guide to household budgets credit cards electronic banking and making cents financial literacy program the educational materials are distributed to individuals who attend seminars and are mailed to individuals who contact org for information and or counseling form avrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org june 20xx schedule no or exhibit year period ended june 20xx and org provided a list of all radio appearances and seminars held during the years under examination based on the list the organization had a weekly radio appearance where different topics relating to credit and finances were discussed the organization also conducted a number of seminars in county and county at different organizations most of the seminars were conducted by credit counselor ra-1 some of the topics discussed during the workshops included budget skills credit card dangers seniors and credit cards etc see exhibit for complete list of radio appearances and seminars service agreements on december 20xx org now org entered into a fulfillment agreement with co-1 inc a for-profit corporation to provide fulfillment back-office and customer relations for its budget plan clients in the fulfillment agreement the obligations of co-1 included preparing a proposal to creditors reflecting the budget plan approved by the client communicating the proposal to the creditors negotiating with the creditors any necessary or appropriate changes in the proposal obtaining the client’s approval to any changes to the budget plan negotiated with the creditors receiving depositing and disbursing client budget plan payments negotiating with clients any claims from clients for refunds and disbursing funds responding promptly to client inquires regarding disbursements and balances the terms of the agreement required org to maintain and afford co-1 full access to one or more accounts for the deposit of budget plan payments from clients disbursements of refunds if any to clients and the disbursement of payments to creditors org may periodically transfer amounts from accounts maintained by co-1 to its operating accounts amounts representing contributions from clients or fair share contributions made through the forgiveness of a portion of the client payments due co-1’s compensation_for services included a one-time fee of dollar_figure per new budget plan client a fee of dollar_figure per budget plan client per month for each client for whose account co- received or made a budget plan payment during the course of the month org shall also cover postage check printing org letterhead and envelopes along with all methods of receiving and transmitting client payments each january to co-1 shall increase by the term of the agreement was for years and shall automatically be extended for an additional years unless either party has given notice to the other no less than year to the end of the then-current period that the term shall expire at the end of that period see exhibit for complete agreement all fees payable form a rev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx and org org june 20xx org also has agreements with other for-profit organizations for referral and lead services there are no written contracts between org and these organizations during the years under examination org paid the following in fees to aforementioned for- profit organizations per books - june 20xx legal fees client fees - co-1 processing fees - co-1 rps service fees - co-1 referral total per books - june 20xx legal fees client fees - co-1 processing fees - co-1 rps service fees - co-1 referral total loans in the tax_year ended june 20xx org made a series of loans totaling dollar_figure to co-6 a for-profit corporation ran by directors of org dir-5 and dir-6 there were no loan agreements in place the loan is still outstanding in the tax_year ended june 20xx org made two loans in the amount of dollar_figure to co-7 a for-profit ran by dir-5 there were no loan agreements in place the loan is still outstanding ‘law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the code provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in form a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org june 20xx schedule no or exhibit year period ended june 20xx and sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance form acrev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service org org june 20xx schedule no or exhibit year period ended june 20xx and of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in american institute for economic research v united_states 302_f2d_93 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided fee information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable an educational the consumer credit counsel service of alabama is an umbrella organization made up of numerous credit counseling service agencies the agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low- income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would cause a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organization exempt under sec_501because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise form a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org june 20xx schedule no or exhibit year period ended june 20xx and charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions finally the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would cause a financial hardship in easter house v u s ct_cl affd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather than a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees in international postgraduate medical foundation v commissioner t c memo january the court found an organization that ran tours aimed at doctors and their families was operated to benefit the private interests of both an individual who controlled the organization and a for-profit travel agency h c tours that handled all of its tour arrangements the organization used the h c tours exclusively for all travel arrangements there was no evidence that the organization solicited competitive bids from any travel agency for travel arrangements for its tours other than h c tours the organization physically located its office within the offices of h c tours which provided it secretarial clerical and administrative personnel for a fee equal to h c tours’ costs the organization spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the brochures emphasized the sightseeing and form avrev department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items department of the treasury- intemal revenue service org org june 20xx schedule no or exhibit year period ended june 20xx and recreational component of the tours but did not describe the medical curriculum for the seminars and symposia that was the basis for exemption educational activities occurred on less than one-half of the days on a typical tour the court found that a substantial purpose of the organization’s operations was to increase the income of h c tours the president of h c tours controlled the organization and exercised that control for the benefit of h c tours moreover the administrative record supported the finding that the organization was formed to obtain customers for h c tours in 283_fsupp2d_58 d d c 20xx the court concluded that an alleged exempt_organization was operated for a substantial non- exempt_purpose it based this conclusion on the manner in which the organization conducted the operation of its conference center among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a way to infer whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit see sec_1_501_c_3_-1 of the regulations the court determined that if private individuals or for-profit entities have either formal or effective_control of a non-profit organization it is presumed that the organization furthers the profit-seeking motivations of those private individuals or entities this is the case even when the organization is a partnership between a non-profit and a for-profit entity citing 113_tc_47 internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter form 886-a rev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx and org org june 20xx house v united_states cl_ct that the companies controlled by the private shareholder had a source of loan credit in the organization that such loans were made showed the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold- calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government’s position based on the examination conducted it has been concluded that org does not continue to qualify for tax-exempt status as an organization described in section form 886-avrev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org june 20xx schedule no or exhibit year period ended june 20xx and c of the code org does not operate exclusively for sec_501 purposes rather it has a substantial non-exempt purpose org’s primary activity consists of providing dmp services and such services are in furtherance of a substantial non-exempt purpose our conclusion is based on the totality of factors that are noted above and discussed below what org deems to be credit counseling activities are primarily dmp enrollment activities org receives all of its all clients through purchased leads or from their website the counseling sessions are held to determine if the client has enough disposable income to enter a dmp org does not retain client files or have any further contact with them once their files are transferred to co-1 for processing the material posted on org’s website is both very general and inspirational or promotes its debt management plan dmp the website contains a few articles relating to debt consolidation and credit management it does not provide readers with useful information about credit-related topics such as how credit is established or impaired how credit reports are maintained or how individuals can protect or improve their credit through budgeting financial planning and other conscientious measures it does not help individuals or the public at large to enhance their knowledge or improve their skills under the applicable legal standards the content of the website does not qualify as public education org is similar to the organization in american institute for economic research that the court concluded had a significant non-exempt commercial purpose in that case the organization sold periodicals and provided services to individuals relating to the purchase of securities org is providing services to individuals relating to the repayment of their debts like the organization in american institute for economic research org is providing services to individuals for a fee while org may provide some educational_services the manner in which it operates is indicative of a business rather than an organization described in sec_501 of the code org is not like the organization in consumer credit counseling service of alabama inc the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies in that case the agencies e provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit e provided counseling on budgeting and the appropriate use of consumer e credit to debt-distressed individuals and families did not limit these services to low-income individuals and families but they did provide such services free of charge form acrev department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org org june 20xx schedule no or exhibit year period ended june 20xx and e asan adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education and e received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees during the years under examination org provided limited information for educational seminars and outreach activities conducted while org does provide some educational activities they are incidental when weighed against its dmp services as provided in better business bureau of washington d c inc the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the reason org is organized as an exempt_organization is to avoid the regulatory scheme of the credit repair organization act croa u s c section et esq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if org was a for-profit company the croa would prohibit it from charging fees in advance of fully providing services in addition if org were for- profit federal_law would prohibit it from purchasing leads similar to its agreements with for-profit entities to acquire dmp clients because sec_501 organizations are exempted from the provisions of croa org is able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law as such org is operated for a substantial non-exempt purpose that of carrying on a business while avoiding federal regulation in addition org could not collect co-4 payments from creditors if it did not have exempt status the entire dmp business depends on an organization having tax-exempt status substantially_all of org’s activities revolve around its dmp operations in describing its primary purpose and program achievements in its form_990 return for the examination years org stated that it provided education to the public on the proper use of credit cards and debit cards in addition too debt management training programs to the public what org deems to be credit counseling is merely a process to determine if potential clients qualify fora dmp and can afford the monthly payments required of a dmp all of org’s income is derived from dmp-related activities the facts in org’s case also show that its activities serve to promote the private business_interest of co-1 rather than promote the public interest org’s agreement with co-1 allows it to perform all services related to its debt management program other than intake and counseling services under the agreement co-1 has the authority to prepare present and negotiate with creditors on behalf of all clients once form a rev department of the treasury - internal_revenue_service page -14- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org org june 20xx schedule no or exhibit year period ended june 20xx and they are enrolled ina dmp the agreement also authorizes co-1 to solicit and distribute fair share payment from creditors to you thus as in 71_tc_1067 certain aspects of your business operation are controlled to a certain extent by a for-profit company the essence of the agreement with co-1 allows it to dictate charges and methods of operation and assures long-term financial support for co-1 for example if the agreement with co-1 should be terminated co-1 will have the option to continue servicing existing customers at the established fees moreover the agreement gives co-1 full access to one or more accounts for deposit of payments from clients and disbursement of payments to creditors org provided a series of loans to co-6 and co-7 during the years under examination the for-profit organizations were run by dir-6 and dir-5 directors of org there were no formal written agreements and the loans are still outstanding these loans constitute inurement in contravention of sec_501 the exempt organization’s position has not been determined taxpayer's position conclusion in summary org is not operated exclusively for exempt purposes because it does not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org’s activities are in furtherance of non-exempt purposes org was operated for the purpose of serving a private benefit rather than public interests and a part of the net_earnings of org inured to the benefit of a private_shareholder_or_individual it is recommended that org’s tax-exempt status be revoked effective july 20xx form a rev department of the treasury - internal_revenue_service page -15-
